Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of Garg et al. teaches lactic acid instead of L-lactic acid.  Although the prior art of Cone teaches that L-lactic acid inactivates pathogens more significantly than D-lactic acid, there is no data to suggest this occurs at values of 1 to 7%.  Applicants’ provided evidence that the effect of L-lactic acid over D-lactic acid occurred at very low concentrations (0.3-0.4%). Based on the data, one would not have been motivated to use L-lactic acid over D-lactic acid in the claimed amounts. Thus the claims are free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615